Citation Nr: 0909941	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-31 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from April 1966 to 
March 1968.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in May 2008 to the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas (RO) for additional 
development. 

The Veteran and his spouse testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in February 
2008, and a transcript of the hearing is of record.


FINDING OF FACT

The veteran's gout is manifested by pain and swelling, 
without more than two incapacitating exacerbations a year and 
without an impairment of overall health.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for gout have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5002, 5017 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). The 
RO sent the Veteran a letter in May 2004, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the above-noted 
letter informed the Veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Veteran was informed in a May 2008 letter that an 
appropriate effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was also advised in the letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations or 
opinions were obtained in June 2004, November 2005, August 
2007, and August 2008.  
All available evidence that is pertinent to the claim has 
been obtained and that there is sufficient medical 
evidence on file on which to make a decision on the issue 
on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his personal hearing in .  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analysis of the Claim

A December 1976 rating decision granted service connection 
for gout and assigned a 10 percent evaluation effective July 
30, 1976.  A June 2001 rating decision granted service 
connection for gout of the right lower extremity and assigned 
a 10 percent rating effective November 1, 2001; the 10 
percent evaluation for gout of the left lower extremity was 
continued.  A claim for an increased rating was received by 
VA in May 2004.  A July 2004 rating decision combined the 
separate 10 percent ratings for gout of the lower extremities 
into a single 20 percent rating for gout, effective May 5, 
2004.  The Veteran timely appealed.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  
The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

The Veteran contends that his service-connected gout, which 
primarily involves his feet, is more severe than currently 
evaluated.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5017, gout 
will be rated under Diagnostic Code 5002.  Under that Code, a 
100 percent rating is warranted for rheumatoid arthritis 
(atrophic) as an active process with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  When less than the criteria for a 
100 percent rating but with weight loss and anemia productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times per year or a lesser 
number over prolonged periods, a 60 percent rating may be 
assigned.  With symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times per year, a 40 percent rating evaluation may be 
assigned.  One or two exacerbations per year in a well-
established diagnosis warrant a 20 percent rating.  
Alternatively, chronic residuals can be rated based on 
limitation of motion, with a 10 percent assigned for limited 
motion which is noncompensable under the appropriate rating 
codes for the joints.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5002.

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5002.  It is noted that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion and that 
the ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.

The examiner noted on VA examination in June 2004 that the 
Veteran's claims file was not available.  However, to the 
extent that the examination reflected then-current symptoms 
and findings, (see Francisco, above), the Veteran complained 
of joint swelling and pain, with the right foot and left knee 
bothering him on the day of examination.  He was not 
employed.  Physical examination did not reveal any definite 
joint inflammation or loss of motion.  There appeared to be 
some mild hypertrophic change along the dorsal surface of the 
MP joint of the right great toe.  The examiner said that 
while he was unclear if the Veteran's joint problems were 
increasingly severe, he appeared to be having increasingly 
severe problems in other areas.  The Veteran did not describe 
recent joint flare-ups.  The examiner said that the Veteran's 
joint pain probably caused him some disability beyond that 
expressed by simply measuring the ranges of motion. 

The Veteran's claims file was unavailable on VA evaluation in 
November 2005.  It was noted that the Veteran's weight, 235 
pounds, had not changed.  The Veteran said that he could only 
stand for 15 minutes and could only walk two blocks at a 
time.  The pertinent impression was gouty arthritis of the 
feet with diminished range of motion, moderate pain, and 
slight progression, with no current treatment.  Diabetes 
mellitus and arteriosclerosis obliterans were also diagnosed.  
The examiner noted that there was no weakness or fatigability 
and no current treatment for gout.  There was some pain on 
manipulation of the feet.  

The Veteran complained on VA examination in August 2007 of 
daily 8/10 intensity mechanical foot and ankle pain 
bilaterally.  He complained of pain flare-ups of 10/10 
intensity once or twice a day, which lasted until he got a 
cortisone injection.  He said that his ankles were 
chronically unstable.  He used assistive devices, including 
extra depth shoes with foam insoles, a right foot bunion 
spacer, and moleskin donuts over the plantar aspects of the 
right first metatarsal phalangeal joints.  The Veteran was 
not working.  He said that he could complete all routine 
sedentary activities of daily living; he could only tolerate 
weight bearing for 15 to 20 minutes when standing or walking 
before he needed to sit down.  

The claims file was available and was reviewed. Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder). 
Physical examination in August 2007 revealed hallux valgus 
deformities, hammertoes, and arthritis of the feet.  Range of 
motion of the lower extremities included 30 degrees of 
prerepetitive motion and 16 degrees of postrepetitive plantar 
flexion of the right first metatarsophalangeal joint and 20 
degrees of pre and postrepetitive flexion on the left.  
Motion was to at least 15 degrees in all planes.  The Veteran 
complained of pain on the extremes of motion in each plane.  
There was no apparent weakness, fatigability, or loss of 
coordination during or following three repetitions of range 
of motion.  

The Veteran testified at his February 2008 hearing that he 
had daily pain and swelling of the feet, that he could not 
move his feet because of swelling, that he used a cane to 
walk, and that he had 4-5 incapacitating episodes a year.

VA and private treatment records through April 2008 reveal 
treatment primarily for non-gout related disabilities, 
including complications of diabetes.  The Veteran was 74.5 
inches tall and weighed 238 pounds in October 2007; he 
weighed 241 pounds in April 2008.  Acute gout was noted in 
April 2008.  

According to an August 2008 VA medical opinion in response to 
the Board's May 2008 remand, after review of the claims file, 
the Veteran's daily foot pain is more suggestive of 
neuropathy or an orthopedic process than gout.  It was noted 
that gout pain is episodic in nature with acute flare-ups, 
with eventual resolution of pain even without treatment; and 
that, while gout might very infrequently cause a chronic 
pain, the Veteran did not have the physical or radiographic 
findings that would be found in this condition.

As noted above, in order to be entitled to the next-higher 40 
percent disability evaluation under Diagnostic Code 5002, the 
evidence must demonstrate symptom combinations productive of 
definite impairment of health, objectively supported by 
examination findings, or incapacitating exacerbations 
occurring three or more times a year.  While the Code section 
does not define what constitutes an "incapacitating 
exacerbation," the term is defined in the rating schedule for 
the musculoskeletal system, notably in regards to 
intervertebral disc syndrome.  In the explanatory notes for 
the new criteria for intervertebral disc syndrome, an 
incapacitating episode is a period of acute signs and 
symptoms that require bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a; see also 
Diagnostic Codes 7345 and 7354, Notes (2) ("incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.) 
(2008).

The Board has thoroughly reviewed the claims file, and 
concludes that the criteria for the next-higher 40 percent 
evaluation under Diagnostic Code 5002 are not appropriately 
assigned.  The veteran's gout more closely approximates the 
criteria for an evaluation of 20 percent disabling.  Although 
the Veteran testified in February 2008 that he had 4-5 
incapacitating episodes of gout a year, there is no evidence 
on file that the veteran had symptoms of gout severe enough 
to require treatment and prescribed bed rest.  Additionally, 
the medical evidence on file does not show that the veteran's 
overall health was definitely impaired due to his gout.  

While the Board has determined that the next-higher 40 
percent disability rating under Diagnostic Code 5002 is not 
warranted, the Board has also considered whether a rating in 
excess of 40 percent is warranted.  In order to be entitled 
to a 60 percent evaluation, the evidence would have to 
establish weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods.  In this case, there is no showing of 
weight loss or anemia, nor does the evidence reveal 4 or more 
severely incapacitating exacerbations per year.  Overall, the 
disability picture is more accurately reflected under the 
criteria for a 20 percent rating.

The Board has also considered whether a rating in excess of 
20 percent could be obtained by virtue of the veteran's 
chronic residuals of gout, as measured by limitation of 
motion of the part affected.  However, there is no specific 
diagnostic code for limitation of motion of the foot.  
Moreover, when the limitation of motion is noncompensable 
under the diagnostic codes, only a 10 percent rating can be 
assigned for each group of minor joints affected by 
limitation of motion.  Thus, Diagnostic Code 5002 cannot 
serve as a basis for a rating in excess of 20 percent in this 
case.

Because there is no evidence of additional loss of joint 
function on repetitive motion of the feet due to pain, 
weakness, fatigue, or lack of coordination, a higher rating 
is not warranted for service-connected gout under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2008).  See also 
Deluca v. Brown, 8 Vet. App. 202 (1995).  Moreover, there is 
no rating code assigning a rating in excess of 20 percent for 
loss of motion of the feet.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

The schedular evaluations in this case are not shown to be 
inadequate.  A rating in excess of that assigned is provided 
in the rating schedule; but the medical evidence reflects 
that this manifestation is not present in this case, as 
discussed above.  In fact, the Veteran had motion of the feet 
to at least 15 degrees in all planes on examination in August 
2007, with plantar flexion to 20 degrees on the right and to 
30 degrees on the left.  Moreover, it was noted in August 
2008 that the Veteran's daily foot pain was most likely not 
due to the Veteran's service-connected gout.  

Consequently, the evidence does not demonstrate that the 
service-connected gout markedly interferes with employment.  
Further, there is no evidence that the veteran has been 
hospitalized due to his service-connected gout.  Accordingly, 
the RO's decision not to submit this issue for extraschedular 
consideration was correct.  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an 
evaluation in excess of 20 percent for service-connected 
gout, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 20 percent for service-connected gout 
is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


